United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.A., Appellant
and
DEPARTMENT OF THE NAVY, U.S. MARINE
CORPS, Camp Pendleton, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1207
Issued: January 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 21, 2011 appellant filed a timely appeal from a February 24, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP) that denied her claim. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was entitled
to disability compensation for the period August 3, 2008 to March 26, 2010 due to an
employment-related hearing loss.

1

5 U.S.C. §§ 8101-8193.

On appeal, appellant asserts that her hearing loss prevents her from working and that
OWCP erred in not issuing decisions in 2004 and 2007 based on her refusal of suitable
employment and thus deprived her of due process.2
FACTUAL HISTORY
On January 8, 2002 appellant, then a 55-year-old maintenance worker, filed an
occupational disease claim, alleging that noise exposure at work caused a hearing loss. On
May 2, 2002, adjudicated under file number xxxxxx949, OWCP accepted that she sustained
employment-related aggravation of degenerative disc disease of the lumbar spine. The instant
hearing loss claim, adjudicated under file number xxxxxx664, was accepted and by decision
dated June 27, 2002, appellant was granted a schedule award for a 58 percent binaural hearing
loss.
The employing establishment indicated that appellant began light duty on September 12,
2001 and began working in the fiscal office of base housing on October 21, 2002. The duties
there were described as answering the telephone, sorting mail, filing and maintaining timecards.
On January 26, 2004 appellant declined a job offer for a full-time position of accounting
technician. She retired on disability effective May 1, 2004. Appellant elected FECA benefits
and was placed on the periodic compensation rolls, effective July 1, 2005, under the xxxxxx949
claim.
In June 2005, appellant was referred for vocational rehabilitation and had nonworkrelated surgery of her left knee in July 2005. In January 2006, she began vocational training at
the employing establishment, but no suitable position was identified.3 On March 16, 2006
appellant underwent vocational testing and a transferable skills analysis was performed. A
vocational rehabilitation plan was approved in August 2006 and she began training in
computerized accounting at Mira Costa College on August 21, 2006. While attending college,
appellant was accommodated with a note taker for lectures due to her hearing loss. In
March 2007, the employing establishment offered her a permanent position as dispatcher that she
declined, stating that she was attending school and had a hearing problem that would prevent her
from performing the job duties.4 In December 2007, appellant completed the college accounting
program. The rehabilitation counselor, David F. Morgan, began placement services in
January 2008 and he identified numerous employers who had available positions for an
accounting clerk or bookkeeper. Appellant’s vocational rehabilitation case was closed effective
March 16, 2008. Mr. Morgan noted that appellant had the necessary skills to obtain employment
as an accounting clerk or bookkeeper and her probability of success in obtaining employment in
one of these occupations was excellent, if she were sufficiently motivated to do so.

2

Appellant also referred to OWCP file number xxxxxx949, accepted for aggravation of degenerative disc disease
of the lumbar spine.
3

During this period appellant continued to receive FECA wage-loss compensation.

4

The position was described as sedentary and the duties were described as dispatching vehicles, issuing trip
tickets, maintaining inputs into a computer system and for time and labor cards and providing other clerical support.

2

By decision dated July 15, 2008, under file number xxxxxx949, OWCP terminated
appellant’s medical and wage-loss benefits, effective August 3, 2008.5 In a December 15, 2008
decision, an OWCP hearing representative affirmed the July 15, 2008 decision and in a merit
decision dated November 4, 2009, OWCP denied modification of the prior decisions issued
under file number xxxxxx949.
On March 29, 2010 appellant filed a claim for compensation for the period August 3,
2008 to March 26, 2010 under the instant hearing loss claim, adjudicated under file number
xxxxxx664. She submitted an undated report from Sean M. Tubbs, an audiologist, who advised
that she was seen on April 10, 2008 for a hearing aid check and audiological evaluation.
Mr. Tubbs reported that appellant had a longstanding history of work-related bilateral severe
sensorineural hearing loss and that her audiogram revealed no significant change in hearing
thresholds but a significant decrease in speech understanding when compared to her previous test
in August 2006. He recommended a cochlear implant evaluation and provided a January 4, 2010
audiology report.
By letter dated July 22, 2010, OWCP informed appellant of the type of evidence needed
to support her claim for disability compensation. In a July 30, 2010 report, Dr. Robert D. Jacobs,
Board-certified in otolaryngology, advised that she had been his patient since 2002 and that
during that time she had developed progressive hearing loss in both ears. He indicated that
appellant’s most recent audiogram showed severe to profound sensorineural deafness bilaterally,
secondary to noise exposure at work. Dr. Jacobs opined that, due to her severe difficulty with
communication, she was considered totally disabled.
On September 15, 2010 OWCP informed appellant that her hearing loss case remained
open for medical treatment. In a September 16, 2010 decision, it denied her claim for wage-loss
compensation on the grounds that the evidence of record did not establish that her work stoppage
from August 3, 2008 through March 26, 2010 was attributed to her hearing loss condition.
Appellant timely requested a hearing, which was changed, by her attorney, to a review of
the written record. She submitted a May 28, 2002 report from Dr. David N. Schindler, an
OWCP medical adviser who reviewed her claim for the June 27, 2002 schedule award. In an
undated report, the audiologist, Mr. Tubbs advised that appellant had a severe to profound
sensorineural bilateral hearing loss, left slightly worse than right. He stated that, even with the
use of hearing aids, her hearing was not considered normal and that even aided communication
would be very difficult in a work environment. Mr. Tubbs advised that appellant did not meet
the requirements stated in her job description that “incumbent must have normal vision and
hearing with or without corrective devices.”
By decision dated February 24, 2011, an OWCP hearing representative affirmed the
September 16, 2010 decision.

5

OWCP based the opinion on a May 20, 2008 report from Dr. Thomas Sabourin, a Board-certified orthopedic
surgeon who provided a second-opinion evaluation for OWCP. Dr. Sabourin advised that appellant did not have
residuals of the employment-related back condition.

3

LEGAL PRECEDENT
Under FECA the term “disability” is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.6 Disability is
thus not synonymous with physical impairment which may or may not result in incapacity to
earn the wages. An employee who has a physical impairment causally related to a federal
employment injury but who nonetheless has the capacity to earn wages he or she was receiving
at the time of injury has no disability as that term is used in FECA7 and whether a particular
injury causes an employee disability for employment is a medical issue which must be resolved
by competent medical evidence.8 Whether a particular injury causes an employee to be disabled
for work and the duration of that disability, are medical issues that must be proved by a
preponderance of the reliable, probative and substantial medical evidence.9
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.10 Furthermore, it is well established that medical conclusions
unsupported by rationale are of diminished probative value.11
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.12 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.13 Neither the mere fact
that a disease nor condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.14

6

See Prince E. Wallace, 52 ECAB 357 (2001).

7

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

8

Donald E. Ewals, 51 ECAB 428 (2000).

9

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, id.

10

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

11

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

12

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

13

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

14

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ANALYSIS
The accepted condition in this case is hearing loss in both ears. Appellant also had an
additional accepted claim for aggravation of degenerative disc disease of the lumbar spine and
under that claim began light duty in September 2001. In October 2002, she began work in the
fiscal department of the base housing office and continued in that position until she retired on
disability effective May 1, 2004. Appellant thereafter elected FECA benefits under the back
claim that continued until August 3, 2008 when her medical and wage-loss benefits were
terminated on the grounds that she had no residuals of the accepted back condition. Under the
instant claim, accepted for binaural hearing loss, on March 29, 2010, she filed a claim for wage
loss beginning August 3, 2008.
The Board finds that appellant did not meet her burden of proof to establish that she was
totally disabled due to the accepted hearing loss condition for any period beginning on
August 3, 2008. It is the employee’s burden to establish disability15 and whether a particular
injury causes an employee to be disabled for work and the duration of that disability, are medical
issues that must be proved by a preponderance of the reliable, probative and substantial medical
evidence.16 There is no evidence here to show that appellant’s modified position in the
employing establishment housing office was withdrawn prior to her disability retirement on
May 1, 2004. There is also insufficient medical evidence to establish that she was totally
disabled for the period beginning August 3, 2008 due to the accepted hearing loss condition.
The medical evidence relevant to the claimed period of disability includes undated
reports from Mr. Tubbs, an audiologist. Audiologists are not included among the healthcare
professionals recognized as a physician under FECA.17 Mr. Tubbs reports therefore lack
probative medical value.18
The Board further finds that the July 30, 2010 report of Dr. Jacobs is insufficient to meet
appellant’s burden. While Dr. Jacobs advised that due to her severe difficulty with
communication she should be considered totally disabled, he did not demonstrate any specific
knowledge of the requirements of the modified position she was performing at the time she
retired in May 2004, did not explain whether the progression in her hearing loss was due to her
previous noise exposure at work and did not explain with specificity why she could not work for
the claimed period. As his opinion is insufficient to establish that appellant was totally disabled
for the claimed period, the medical evidence of record is insufficient to establish entitlement to
monetary compensation

15

See Yvonne R. McGinnis, 50 ECAB 272 (1999).

16

Tammy L. Medley, supra note 9.

17

Thomas O. Bouis, 57 ECAB 602 (2006). Section 8101(2) of FECA provides that “physician” includes
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners
within the scope of their practice as defined by State law. 5 U.S.C. § 8101(2).
18

Thomas O. Bouis id.

5

The Board has long held that medical conclusions unsupported by rationale are of
diminished probative value and insufficient to establish causal relationship.19 While the medical
opinion of a physician supporting causal relationship does not have to reduce the cause or
etiology of a disease or condition to an absolute certainty, neither can such opinion be
speculative or equivocal. The opinion of a physician supporting causal relationship must be one
of reasonable medical certainty that the condition for which compensation is claimed is causally
related to federal employment and such relationship must be supported with affirmative
evidence, explained by medical rationale and be based upon a complete and accurate medical
and factual background of the claimant.20
As there is no rationalized medical evidence contemporaneous with the periods of
claimed disability, appellant failed to meet her burden of proof to establish entitlement to total
disability compensation due to the accepted hearing loss condition for any period beginning on
August 3, 2008.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she was
entitled to disability compensation for the period August 3, 2008 to March 26, 2010 due to an
employment-related hearing loss.

19

See Albert C. Brown, 52 ECAB 152 (2000).

20

A.D., 58 ECAB 149 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the February 24, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

